Citation Nr: 1029037	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 29, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD) with major depressive disorder with psychotic 
features and impotence.

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD with major depressive disorder with 
psychotic features and impotence.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and V.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued in January 2004, February 2004, 
and November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In this case, a January 2004 DRO decision granted service 
connection for PTSD with major depressive disorder with psychotic 
features and impotence and assigned a 100 percent evaluation, 
effective November 30, 2000.  Thereafter, the veteran entered a 
notice of disagreement as to the assigned effective date.  As 
such, in February 2004, a rating decision denying entitlement to 
an earlier effective date was issued and the veteran thereafter 
perfected his appeal.  During the course of his appeal, a DRO 
decision granting an earlier effective date of February 29, 2000, 
was issued in January 2005.  Thereafter, the veteran continued to 
express disagreement with the effective date and the issue 
remains before the Board for appellate review.

In connection with his appeal, the veteran and V.A. testified 
before a Decision Review Officer (DRO) at the RO in July 2004 and 
again before the undersigned Veterans Law Judge at a Board 
hearing held in Washington, DC, in March 2006; transcripts of 
both hearings are associated with the claims file and have been 
reviewed.

In a decision dated in May 2006, the Board denied the appeal.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a joint motion to the Court, the 
parties requested that the Board decision be vacated and 
remanded; a September 2007 Court order granted the joint motion.  

The Board reviewed the matter again and issued another decision 
in January 2008.  In addition to the earlier effective date 
claim, the Board also reviewed and denied the matter of 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD with major depressive disorder with 
psychotic features and impotence, which the parties agreed had 
been pending, unresolved, since 1982.  The Veteran then appealed 
the Board's January 2008 decision to the Court.  In a joint 
motion to the Court, the parties requested that the Board 
decision be vacated and remanded; a May 2009 Court order granted 
the joint motion.  

The Board obtained an informed medical opinion from the Veterans 
Health Administration in December 2009.  The Veteran and his 
attorney were provided with a copy of the opinion in January 2010 
and the Veteran's attorney submitted written argument in May 
2010.

Although the Board regrets the additional delay necessitated by 
the instant remand, we find that the record is not yet ripe for 
appellate review.  The appeal is therefore REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action on his part is required.


REMAND

In the May 2009 Joint Motion for Remand, the parties to the case 
agreed that the Board did not adequately address whether the 
Veteran filed a claim for the psychiatric disability for which 
service connection is currently in effect, prior to February 
2000.  They also agreed that the Board provided inadequate 
reasons and bases regarding its conclusions as to the statements 
provided by the Veteran's private physician, Dr. L.  Lastly, the 
parties agreed that at the least, further discussion was required 
as to whether the Veteran should be provided with another VA 
medical examination regarding the question of whether his 
service-connected psychiatric disability was present prior to 
February 2000.

To address this last point, the Board obtained a medical opinion 
based upon a review of the evidence in the Veteran's claims file, 
from a VA psychiatrist.  The psychiatrist performed a 
comprehensive review of the file and rendered diagnoses of 
alcohol dependence, depressive disorder, and a personality 
disorder.  The psychiatrist further presented the opinion that 
none of these diagnoses are related to the veteran's service or 
any incident during service.  

Although this opinion is helpful and must be considered along 
with the other medical evidence of record in reaching a final 
decision on the Veteran's claims, the opinion is not entirely 
responsive to the questions posed in the joint motion for remand.  
In the hope that a clinical examination of the Veteran may be 
helpful, the Board will remand for such an examination, along 
with additional informed medical opinion as to the date of onset 
of the Veteran's service-connected PTSD with major depressive 
disorder with psychotic features and impotence.

In reviewing this matter, we offer some explanation as to the 
legal posture of this matter.  The veteran is in receipt of 
service connection for "PTSD with major depressive disorder with 
psychotic features and impotence."  He contends that the 
effective date for service connection should go back to service 
discharge, because he has suffered from the condition since that 
time.  The Veteran's attorney asserts that service connection 
should be granted effective as of the initial claim involving a 
psychiatric disability filed by the Veteran in June 1982.  

Recent case law dictates that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In general, the 
effective date of an evaluation and award of compensation will be 
the day following separation from service, or the date 
entitlement arose, if the claim is received within one year after 
separation from service; otherwise, the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Thus, our task at this juncture is 
to identify exactly what psychiatric disability(ies) with which 
the Veteran is afflicted, whether they are related to service, 
and when entitlement to service connection arose.  These 
questions must be answered with reasonable certainty and some 
specificity before an effective date may be properly assigned.  

Furthermore, we point out that service connection has already 
been granted for the disability of "PTSD with major depressive 
disorder with psychotic features and impotence."  Thus, the only 
medical question requiring resolution as to the disability of 
"PTSD with major depressive disorder with psychotic features and 
impotence," is when the disability was initially manifested.  If 
any other psychiatric disabilities for which service connection 
is appropriate (congenital personality disorders are not 
considered diseases or injuries for disability compensation 
purposes), are identified, then the preliminary question of 
whether such disability is related to service must be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a Board of two psychiatrists 
and/or a Board composed of one psychiatrist 
and one psychologist to resolve the 
discrepancies in the record regarding the 
Veteran's psychiatric diagnoses and the 
dates of onset of each.  The claims folder 
must be made available to the examiners for 
review before the examination.  All tests 
or studies deemed helpful by the examiners 
should be conducted in conjunction with the 
examination.  All historical medical 
records contained in the claims file should 
be reviewed carefully by the examiners.  

The examiners should then render a written 
opinion with explanation as to when "PTSD 
with major depressive disorder with 
psychotic features and impotence" was 
initially manifested.  In reaching this 
opinion, the examiners are requested to 
focus on the Veteran's symptoms of this 
service-connected disability, rather than 
on the label(s) assigned to his symptoms by 
the various medical care providers.  The 
complete rationale for all opinions 
expressed should be fully explained.

The examiners are next requested to 
identify any/all other chronic psychiatric 
disability(ies) which the Veteran currently 
has.  For each such disability identified, 
the examiners are requested to opine as to 
whether that disability had its inception 
during service, pre-existed but was 
aggravated (underwent a permanent increase 
in the level of disability beyond the 
natural progression of the disease) during 
service, or is otherwise medically related 
to service.  Again, the complete rationale 
for all opinions expressed should be fully 
explained.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





Continued on next page






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


